Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim11 is objected to because of the following informalities:  Recited in claim 11 lines 1-3 is “for performing for activation“.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, recited in line 9 is ‘at least one remote computer unit’ while recited in line 14 is ‘a remote computer unit’, it unclear whether these the same or different entity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa US20180075747.
Regarding Claim 1, Pahwa discloses a method for activation of at least one device (user 104 of fig.1 and ¶52 in view of fig. 2 and ¶116) by a transportation vehicle (inherent vehicle telematics of ¶50 wherein the at least one device is activated at least based on recorded global position data (location data of ¶56) of at least one pedestrian  and/or of at least one cyclist. 
Pahwa fails to explicitly disclose wherein the position data of the at least one pedestrian and/or of the at least one cyclist are recorded, transmitted to a remote computer unit and provided to a computer unit of the transportation vehicle.
However Pahwa contemplates in ¶13 a network server device that receives location data and a mobile computing device that receives notification, where mobile computing device is synonymous with user display 104 of fig. 1  and ¶52. 
Thus it would have been obvious for one of ordinary skill in the art at the effective filling date  of the invention to adapt the system of method of Pahwa to arrive at the claimed wherein the position data of the at least one pedestrian and/or of the at least one cyclist are recorded, transmitted to a remote computer unit and provided to a computer unit of the transportation vehicle without undue experimentation to enhance system versatility. 
Regarding Claim 2, Pahwa discloses in fig.1 and ¶52 wherein the at least one device is a lighting device, a display device (User device 104) or an acoustic device of the motor transportation vehicle.
Regarding Claim 3, Pahwa’s disclosures in fig. 1 and ¶52 in view of ¶s13, 62 renders obvious wherein position data from a multiplicity of pedestrians and/or cyclists are compiled in the remote computer unit and a location-dependent and time-dependent stopping history of pedestrians and/or cyclists is formed from these data.
Regarding Claim 11, Pahwa discloses a transportation vehicle for performing for activation of at least one device (user 104 of fig.1 and ¶52 in view of fig. 2 and ¶116) by the transportation vehicle (inherent in the vehicle telematics of ¶50) the transportation vehicle comprising: at least one lighting device and/or at least one display device (user device 104 of fig.1 and ¶52); at least one local computer unit (first network computing device of ¶14) situated in the transportation vehicle ; and an Internet interface (first communication interface of ¶14 in view of internet of ¶84) for communication of the local computer unit with at least one remote computer unit (inherent in the internet communication; network server of ¶13), wherein the at least one device is activated at least based on recorded global position data (position data of ¶13) of at least one pedestrian and/or of at least one cyclist, wherein the position data of the at least one pedestrian and/or of the at least one cyclist are recorded, transmitted to a remote computer unit(network server of ¶13)  and provided to the at least one local computer unit of the transportation vehicle.
Pawha fails to explicitly disclose wherein the global position data of the at least one pedestrian and/or of the at least one cyclist are downloadable from the remote computer unit , or downloadable by the at least one local computer unit, and wherein the at least one local computer unit is connected to at least one control unit for activating the at least one lighting device and/or the at least one display device such that the at least one lighting device and/or the at least one display device is activatable based on downloaded global position data. 
However Pawha contemplates in ¶14 “Upon execution by the at least one processor of the processor-executable instructions, the at least one processor detects, via the at least one sensor, at least one of a first location, a first orientation, and a first motion associated with the first movable object, and sends to a second network computing device over the at least one network, via the at least one communication interface, at least one of the first location, the first orientation, and the first motion associated with the first movable object such that the second network computing device compares at least one of the first detected location, the first detected orientation, and the first detected motion to at least one of a second location, a second orientation, and a second motion associated with a second movable object to determine a likelihood of collision between the first movable object and the second movable object. If the likelihood of collision is above a predetermined threshold, the first network computing device receives over the at least one network, via the at least one communication interface, an alert from the second network computing device, and outputs the alert, via the at least one output device, to an operator of the first movable object”
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to adapt Pawha to arrive at the claimed wherein the global position data of the at least one pedestrian and/or of the at least one cyclist are downloadable from the remote computer unit , or downloadable by the at least one local computer unit, and wherein the at least one local computer unit is connected to at least one control unit for activating the at least one lighting device and/or the at least one display device such that the at least one lighting device and/or the at least one display device is activatable based on downloaded global position data without undue experimentation to enhance system versatility.
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685